AMENDED AND RESTATED BYLAWS OF PMA CAPITAL CORPORATION Effective: May 7, 2008 Table of Contents Article/Section Title Page No Article 1 Corporate Office 1 Section 1.1 Registered Office 1 Section 1.2 Other Offices 1 Article2 Shareholder; Share Certificates 1 Section 2.1 Shares; Share Certificates 1 Section 2.2 Lost Certificates 1 Section 2.3 Transfer of Shares 1 Section 2.4 Transfer Agents and Registrars 2 Section 2.5 Transfer Rules 2 Section 2.6 Uncertificated Shares 2 Article 3 Shareholders Meetings 2 Section 3.1 Place of Meetings 2 Section 3.2 Annual Meetings 2 Section 3.3 Special Meetings 2 Section 3.4 Notice of Meetings 2 Section 3.5 Notice of Meeting Not Required 2 Section 3.6 Electronic Shareholder Meetings 3 Section 3.7 Nomination of Directors 3 Section 3.8 Notice of Shareholder Business 4 Article 4 Quorum of Shareholders 5 Section 4.1 Requirement of Quorum 5 Section 4.2 Quorum 5 Section 4.3 Continuation of Business 6 Section 4.4 Adjournments 6 Section 4.5 Limits on Adjournments 6 Section 4.6 Votes Necessary 6 Article 5 Proxies 6 Section 5.1 Proxies; Revocability 6 Section 5.2 Multiple Proxies 7 Article 6 Record Date 7 Section 6.1 Fixing of Record Date 7 Article 7 Shareholder List 7 Section 7.1 Shareholder List 7 Section 7.2 Validity of Action 7 Section 7.3 Transfer Books 7 Section 7.4 Registered Shareholders 8 Article 8 Judges of Election 8 Section 8.1 Appointment 8 Section 8.2 Vacancy 8 Section 8.3 Duties 8 Section 8.4 Reports 8 Article 9 No Consent of Shareholders in Lieu of Meeting 8 Section 9.1 No Action by Consent 8 Article 10 Directors 9 Section 10.1 Number; Powers 9 Section 10.2 Election 9 Section 10.3 Qualification 9 Section 10.4 Meeting without Notice 9 Section 10.5 Regular Meetings 9 Section 10.6 Special Meetings 9 Section 10.7 Quorum 9 Section 10.8 Electronic Meetings 9 Section 10.9 Chairman of the Board 10 Section 10.10 Additional Directorships 10 Article 11 Removal of Directors 10 Section 11.1 Removal by Shareholders 10 Section 11.2 Declared Vacancies 10 Section 11.3 Removal of Board 10 Article 12 Vacancies in the Board of Directors 10 Section 12.1 Filling Vacancies 10 Section 12.2 Vacancies; Resignations 11 Article 13 Director Action by Unanimous Written Consent 11 Section 13.1 Unanimous Consent 11 Article 14 Compensation of Directors 11 Section 14.1 Compensation 11 Article 15 Committees 11 Section 15.1 Establishment 11 Section 15.2 Executive Committee 12 Section 15.3 Audit Committee 12 Section 15.4 Alternate Members 12 Section 15.5 Status of Committee Action 12 Article 16 Liability of Directors 12 Section 16.1 Fiduciary Duties 12 Section 16.2 Fiduciary Duties; Consideration 13 Section 16.3 Presumption of Good Faith 13 Section 16.4 No Personal Liability; Exceptions 13 Section 16.5 Amendments 13 Article 17 Officers 13 Section 17.1 Numbers and Qualifications 13 Section 17.2 Election; Resignation 14 Section 17.3 Actions in Good Faith 14 Section 17.4 Removal 14 Section 17.5 Voting of Stock in Other Corporations 14 Article 18 Duties of Officers 14 Section 18.1 President 14 Section 18.2 Vice President 15 Section 18.3 Secretary 15 Section 18.4 Treasurer 15 Section 18.5 Assistant Secretary 15 Section 18.6 Assistant Treasurer 15 Section 18.7 Assistant Officers 15 Section 18.8 Bonds 15 Section 18.9 Designations 15 Article 19 Indemnification of Officers, Directors, Employees, and Agents 16 Section 19.1 Indemnification 16 Section 19.2 Non-Exclusivity 16 Section 19.3 Expenses 16 Section 19.4 Continuation 16 Section 19.5 Securing Obligations 16 Section 19.6 Separate Agreement 17 Section 19.7 Defense of Claims 17 Section 19.8 Insurance 17 Section 19.9 Amendment 18 Article 20 Fiscal Year 18 Section 20.1 Fiscal Year 18 Article 21 Notices 18 Section 21.1 Manner of Giving Notice 18 Section 21.2 Waiver of Notice 18 Article 22 Amendments 19 Section 22.1 Amendments Requiring Shareholder Approval 19 Section 22.2 Amendments Requiring Notice 19 Section 22.3 Other Amendments 19 AMENDED AND RESTATED BYLAWS OF PMA CAPITAL CORPORATION ARTICLE 1 Corporate Office Section 1.1 Registered Office.The Corporation shall have and continuously maintain in the Commonwealth of Pennsylvania a registered office at an address to be designated from time to time by the Board of Directors which may, but need not, be the same as its place of business. Section 1.2Other Offices.The Corporation may also have offices at such other places as the Board of Directors may from time to time designate or the business of the Corporation may require. ARTICLE 2 Shareholders; Share Certificates Section 2.1 Shares; Share Certificates.Except as set forth in Section 2.6, all shares issued by the Corporation shall be represented by certificates.The share certificates of the Corporation shall be numbered and registered in a share register as they are issued; shall state that the Corporation is incorporated under the laws of the Commonwealth of Pennsylvania; shall bear the name of the registered holder, the number and class of shares and the designation of the series, if any, represented thereby, the par value, if any, of each share or a statement that the shares are without par value, as the case may be; shall be signed by the President or a Vice President, and the Secretary or the Treasurer or any other person properly authorized by the Board of Directors, and shall bear the corporate seal, which seal may be facsimile engraved or printed.Where the certificate is signed by a transfer agent or a registrar, the signature of any corporate officer on such certificate may be a facsimile engraved or printed.In case any officer who has signed, or whose facsimile signature has been placed upon, any share certificate shall have ceased to be such officer because of death, resignation or otherwise before the certificate is issued, such share certificate may be issued by the Corporation with the same effect as if the officer had not ceased to be such at the date of its issue. Section 2.2 Lost Certificates.Duplicate certificates may be issued for those lost or destroyed, under such terms as may be prescribed by the Board of Directors. Section 2.3 Transfer of Shares.Upon surrender to the Corporation or the transfer agent of the Corporation of a share certificate duly endorsed by the person named in the certificate or by attorney duly appointed in writing and accompanied where necessary by the proper evidence of succession, assignment or authority to transfer, a new certificate shall be issued to the person entitled thereto and the old certificate canceled and the transfer recorded on the share register of the Corporation.A transferee of shares of the Corporation shall not be a record holder of such shares entitled to the rights and benefits associated therewith unless and until the share transfer has been recorded on the share transfer books of the Corporation.No transfer shall be made if it would be inconsistent with the provisions of (i) Article 8 of the Pennsylvania Uniform Commercial Code or (ii) Article 2 of these Bylaws. 1 Section 2.4 Transfer Agents and Registrars.The Board of Directors may appoint, or authorize any officer or officers to appoint, one or more transfer agents and one or more registrars. Section 2.5 Transfer Rules.The Board of Directors may make such additional rules and regulations, not inconsistent with these Bylaws, as it may deem expedient concerning the issue, transfer and registration of certificates for shares of stock of the Corporation. Section 2.6 Uncertificated Shares.Notwithstanding anything herein to the contrary, any or all classes and series of shares, or any part thereof, may be represented by uncertificated shares to the extent determined by the Board of Directors, except that shares represented by a certificate that is issued and outstanding shall continue to be represented thereby until the certificate is surrendered to the Corporation.Within a reasonable time after the issuance or transfer of uncertificated shares, the Corporation shall send to the registered owner thereof, a written notice containing the information required to be set forth or stated on certificates.The rights and obligations of the holders of shares represented by certificates and the rights and obligations of the holders of uncertificated shares of the same class and series shall be identical.Notwithstanding anything herein to the contrary, the provisions of Section 2.3 shall be inapplicable to uncertificated shares and in lieu thereof the Board of Directors shall adopt alternative procedures for registration of transfers. ARTICLE 3 Shareholders Meetings Section 3.1 Place of Meetings.All meetings of the shareholders shall be held at such time and place, within or without the Commonwealth of Pennsylvania, as may be determined from time to time by the Board of Directors and need not be held at the registered office of the Corporation. Section 3.2 Annual Meetings.An annual meeting of the shareholders for the election of directors and the transaction of such other business as may properly be brought before the meeting shall be held in each calendar year at such time and place as may be determined by the Board of Directors. Section 3.3 Special Meetings.Special meetings of the shareholders may be called at any time only by the Chairman, President or the Board of Directors. Section 3.4 Notice of Meetings.Notice of each meeting other than an adjourned meeting of shareholders, stating the place and time, and, in the case of a special meeting of shareholders, the general nature of the business to be transacted, shall be provided to each shareholder of record entitled to vote at the meeting at such address as appears on the books of the Corporation.Business transacted at any special meeting shall be limited to the purposes stated in the notice.Such notice shall be given, in accordance with the provisions of Article 21 of these Bylaws, at least ten days prior to the day named for a meeting. Section 3.5 Notice of Meeting Not Required.Whenever the Corporation has been unable to communicate with a shareholder for more than 24 consecutive months because communications to the shareholder are returned unclaimed or the shareholder has otherwise failed to provide the Corporation with a current address, the giving of notice to such shareholder pursuant to Section 3.4 of these Bylaws shall not be required.Any action or meeting that is taken or held without notice or communication to that shareholder shall have the same validity as if the notice or communication had been duly given.Whenever a shareholder provides the Corporation with a current address this Section 3.5 shall cease to be applicable to such shareholder.The Corporation shall not be required to give notice to any shareholder pursuant to Section 3.4 hereof if and for as long as communication with such shareholder is unlawful. 2 Section 3.6 Electronic Shareholder Meetings.The Board of Directors may provide by resolution with respect to a specific meeting or with respect to a class of meetings that one or more shareholders may participate in such meeting or meetings of shareholders by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear one another.Participation in the meeting by such means shall constitute presence in person at the meeting.Any notice otherwise required to be given in connection with any meeting at which participation by conference telephone or other communications equipment is permitted shall so specify. Section 3.7 Nomination of Directors. (a)Nominations of persons for election to the Board of Directors of the Corporation may be made at an annual meeting of shareholders (x) by or at the direction of the Board of Directors or by a Nominating Committee appointed by the Board of Directors and consisting of directors continuing in office (the "Nominating Committee") or (y) by any shareholder of the Corporation who is a shareholder of record at the time of giving of notice provided for in this Section 3.7(a), who shall be entitled to vote for the election of directors at the meeting and who complies with the notice procedures set forth in this Section 3.7(a).Such nominations, other than those made by or at the direction of the Board of Directors or Nominating Committee, shall be made pursuant to timely notice in writing to the Secretary of the Corporation.To be timely, a shareholder's notice shall be delivered to or mailed and received at the principal executive offices of the Corporation not later than the close of business on the 90th day before the date of the Corporation’s proxy statement in connection with the previous year’s annual meeting; provided, however, that in the event that the date of the annual meeting is more than 30 days before or after the first year anniversary date of the prior year’s annual meeting, notice by the shareholder to be timely, must be so received not later than the close of business on the later of the 90th day prior to such annual meeting or the 10th day following the earlier of the date on which public announcement of the date of the annual meeting is first made or the date the notice of the meeting is first mailed to shareholders.In no event shall the public announcement of an adjournment of an annual meeting commence a new time period for the giving of a shareholder’s notice as described above.Such shareholder's notice shall set forth (x) as to each person whom the shareholder proposes to nominate for election or reelection as a director the name and address of such person and all information relating to such person that is required to be disclosed in solicitations of proxies for election of directors, or is otherwise required, in each case pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (including such person's written consent to being named in the proxy statement as a nominee and to serving as a director if elected); and (y) as to the shareholder giving notice (i) the name and address of the shareholder as they appear on the Corporation’s share transfer books who intends to make the nomination (“Nominating Shareholder”); (ii) the name and address of the beneficial owner, if different than the Nominating Shareholder, of any of the shares owned of record by the Nominating Shareholder (“Beneficial Holder”); (iii) the number of shares of each class and series of shares of the Corporation which are owned of record and beneficially by the Nominating Shareholder and the number which are owned beneficially by any Beneficial Holder; (iv) a description of all arrangements and understandings between the Nominating Shareholder and any Beneficial Holder and any other person or persons (naming such person or persons) pursuant to which the nomination is being made; and (v) a representation that the Nominating Shareholder is at the time of giving of the notice, was or will be on the record date for the meeting, and will be on the meeting date a holder of record of shares of the Corporation entitled to vote at such meeting, and intends to appear in person or by proxy at the meeting to nominate the person or persons specified in the notice.No person shall be eligible for election at any meeting of shareholders as a director of the Corporation unless nominated in compliance with the procedures set forth in this Section.The chairman of the meeting shall, if the facts warrant, determine and declare to the meeting that a nomination was not made in compliance with the procedures prescribed by the Bylaws, and if he should so determine, he shall so declare to the meeting and the defective nominations shall be disregarded.Notwithstanding the foregoing provisions of this Section, a shareholder shall also comply with all applicable requirements of the Exchange Act and the rules and regulations thereunder with respect to the matters set forth in this Section 3 (b)Nominations of persons for election to the Board of Directors may be made at a special meeting of shareholders at which directors are to be elected pursuant to the Corporation’s notice of meeting (x) by or at the direction of the Board of Directors or by the Nominating Committee or (y) provided that the Board of Directors has determined that directors shall be elected at such meeting, by any shareholder of the Corporation who is a shareholder of record at the time of giving of notice provided for in this Section 3.7(b) who shall be entitled to vote for the election of directors at the meeting and who complies with the notice procedures set forth in this Section 3.7(b).In the event the Corporation calls a special meeting of shareholders for the purpose of electing one or more directors to the Board of Directors, any such shareholder may nominate a person or persons (as the case may be), for election to such position(s) as specified in the Corporation’s notice of meeting, if the shareholder’s notice in the form required by Section 3.7(a) shall be delivered to the Secretary at the principal executive offices of the Corporation not earlier than the close of business on the 90th day prior to such special meeting and not later than the close of business on the later of the 60th day prior to such special meeting or the 10th day following the earlier of the date on which public announcement is first made of the date of the special meeting or the date the notice of the special meeting is first mailed to shareholders.In no event shall the pubic announcement of an adjournment of a special meeting commence a new time period for the giving of a stockholder’s notice as described above. (c)For purposes of this Section 3.7, “public announcement” shall mean disclosure in a press release reported by the Dow Jones News Service, PR Newswire, Associate Press or comparable national news or wire service or in a document publicly filed by the Corporation with the Securities and Exchange Commission pursuant to Section 13, 14, or 15(d) of the Exchange Act. Section 3.8 Notice of Shareholder Business.At the annual meeting of shareholders, only such business shall be conducted as shall have been properly brought before the meeting.To be properly brought before an annual meeting, business must be a proper subject for shareholder action under these Bylaws and Pennsylvania law and must be (a) specified in the notice of meeting (or any supplement thereto) given by or at the direction of the Board of Directors, (b) otherwise properly brought before the meeting by or at the direction of the Board of Directors, or (c) otherwise properly brought before the annual meeting by a shareholder of the Corporation who is a shareholder of record at the time of giving of notice provided for in this Section and who shall be entitled to vote at the meeting.For business to be properly brought before an annual meeting by a shareholder, the shareholder must have given timely notice thereof in writing to the Secretary of the Corporation.To be timely, a shareholder's notice must be delivered to or mailed and received at the principal executive offices of the Corporation not later than the close of business on the 90th day before the date of the Corporation’s proxy statement in connection with the previous year’s annual meeting; provided, however, that in the event that the date of the annual meeting is more than 30 days before or after the first year anniversary date of the prior year’s annual meeting, notice by the shareholder, to be timely, must be so received not later than the close of business on the later of the 90th day prior to such annual meeting or the 10th day following the earlier of the date on which public announcement of the date of the annual meeting is first made or the date notice of the meeting is first mailed to shareholders.In no event shall the public announcement of an adjournment of an annual meeting commence a new time period for giving of a shareholder’s notice as described above.A shareholder's notice to the Secretary shall set forth as to each matter the shareholder proposes to bring before the annual meeting (a) the name and address of the shareholder as it appears on the Corporation’s share transfer bookswho intends to bring the business before the annual meeting (“Proposing Shareholder”); (b) the name and address of the beneficial owner, if different than the Proposing Shareholder, of any of the shares owned of record by the Proposing Shareholder (“Beneficial Owner”); (c) the number of shares of each class and series of shares of the Corporation which are owned of record and beneficially by the Proposing Shareholder and the number which are owned beneficially by any Beneficial Owner; (d) any interest (other than an interest solely as a shareholder) which the Proposing Shareholder or a Beneficial Owner has in the business being proposed by the Proposing Shareholder; (e) a description of all arrangements and understandings between the Proposing Shareholder and any Beneficial Owner and any other person or persons (naming such person or persons) pursuant to which the proposal in the Shareholder Notice is being made; (f) a description of the business which the Proposing Shareholder seeks to bring before the annual meeting, the reason for doing so and, if a specific action is to be proposed, the text of the resolution or resolutions which the Proposing Shareholder proposes that the Corporation adopt; and (g) a representation that the Proposing Shareholder is at the time of giving the Shareholder Notice, was or will be on the record date for the meeting, and will be on the meeting date a holder of record of shares of the Corporation entitled to vote at such meeting, and intends to appear in person or by proxy at the meeting to bring the business specified in the shareholder notice before the meeting.Notwithstanding anything in the Bylaws to the contrary, no business shall be conducted at an annual meeting except in compliance with the procedures set forth in this Section 3.8.The chairman of the meeting shall, if the facts warrant, determine and declare to the meeting that business was not properly brought before the meeting in compliance with the provisions of this Section 3.8, and if he should so determine, he shall so declare to the meeting and any such business not properly brought before the meeting shall not be transacted.At any special meeting of shareholders, only such business shall be conducted as shall have been brought before the meeting by or at the direction of the Board of Directors.For purposes of this Section 3.8, “public announcement” shall have the same meaning as set forth in Section 3.7(c). 4 ARTICLE 4 Quorum of Shareholders Section 4.1 Requirement of Quorum.A meeting of shareholders duly called shall not be organized for the transaction of business unless a quorum is present. Section 4.2 Quorum.The presence, in person or by proxy, of shareholders entitled to cast at least a majority of the votes that all shareholders are entitled to cast on a particular matter to be voted upon at the meeting shall constitute a quorum for purposes of consideration and action on such matters.To the extent that a quorum is present with respect to consideration of and action on a particular matter or matters but a quorum is not present as to another matter or matters, consideration of an action on the matter or matters for which a quorum is present may occur and, after such consideration and action, the meeting may be adjourned for purposes of the consideration of and action on the matter or matters for which a quorum is not present. 5 Section 4.3 Continuation of Business.The shareholders present at a duly organized meeting can continue to do business until adjournment notwithstanding the withdrawal of enough shareholders to leave less than a quorum. Section 4.4 Adjournments.If a meeting of shareholders cannot be organized because a quorum is not present, those present in person or by proxy, may, except as otherwise provided by statute, adjourn the meeting to such time and place as they may determine, without notice other than an announcement at the meeting, until the requisite number of shareholders for a quorum shall be present in person or by proxy. Section 4.5 Limits on
